Name: 2007/540/EC: Commission Decision of 30 July 2007 amending Regulation (EC) NoÃ 2037/2000 of the European Parliament and of the Council with regard to the use of halon 2402 in Bulgaria (notified under document number C(2007) 3594)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  Europe;  environmental policy;  European Union law;  chemistry;  production
 Date Published: 2007-07-31

 31.7.2007 EN Official Journal of the European Union L 198/35 COMMISSION DECISION of 30 July 2007 amending Regulation (EC) No 2037/2000 of the European Parliament and of the Council with regard to the use of halon 2402 in Bulgaria (notified under document number C(2007) 3594) (2007/540/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer (1), and in particular Article 4(4)(iv) thereof, Whereas: (1) The Commission has, during the course of the review provided for in Article 4(4)(iv) of Regulation (EC) No 2037/2000, and after consultation with Member States, come to the following findings with regard to the use of halon 2402. (2) The production of halon 2402 in developed countries ceased on 1 January 1994 in accordance with obligations under the Montreal Protocol on Substances that Deplete the Ozone Layer. Since that time, any halon 2402 required shall be obtained from specialised storage facilities which have stored halon that has been replaced by alternatives. (3) Halon 2402 is still used in some applications in Bulgaria for fire and explosion suppression in military land vehicles, naval vessels and in aircraft. Romania has reported it has no uses of halon 2402. (4) The replacement of halon fire fighting equipment with alternative fire protection agents needs to take into account the availability of technically and economically feasible alternatives or technologies that are acceptable from the point of view of environment and health. Refit activities to install equipment that does not rely on halon for fire and explosion protection in military applications needs to be scheduled in a way that avoids unacceptably compromising the defense capability of the Member States. Special budgetary consideration and a period of time to convert to an alternative are often needed to adapt alternative fire protection agents to perform safely and effectively. At this point in time, no technically and economically feasible alternatives exist for such applications. (5) Article 4(4)(v) of Regulation (EC) No 2037/2000 requires halon installed in equipment that is not listed as a critical use in Annex VII to have been decommissioned by 31 December 2003 and the halon to be recovered in accordance with Article 16. In order to qualify for a critical use exemption that would allow the continued use of halon 2402 in Bulgaria that acceded to the European Union on 1 January 2007, Annex VII to Regulation (EC) No 2037/2000 should be amended to allow this fire extinguishing agent to be used for specific applications. (6) Regulation (EC) No 2037/2000 should therefore be amended accordingly. (7) The measures provided in this Decision are in accordance with the opinion of the Committee established by Article 18(1) of Regulation (EC) No 2037/2000, HAS ADOPTED THIS DECISION: Article 1 Annex VII to Regulation (EC) No 2037/2000 is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 July 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX In Annex VII to Regulation (EC) No 2037/2000 the following is added: Use of halon 2402 only in Bulgaria:  in aircraft for the protection of crew compartments, engine nacelles, cargo bays and dry bays, and fuel tank inerting,  in military land vehicles and naval vessels for the protection of spaces occupied by personnel and engine compartments.